DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Applicant’s Amendment filed May 24, 2021 in response to Examiner’s Office Action has been reviewed. Claims 1-19 are pending in the application. Claims 1, 4, 8, 9, 12 and 18 are amended. 

Allowable Subject Matter
Claims 1-19 are allowed over the prior art of record.

The prior art of record fails to teach or suggest individually a minimum distance between the work religion and the first interactive religion is not less than a first preset threshold, and the first preset threshold is set according to a height of a protrusion on the projection plane, and the protrusion is located in the first interactive region, and the work region and the first interactive region do not intersect with each other as set forth in independent claims 1 and 9, and obtaining the predetermined light signal collected by the image pickup device and determining an interaction position of an interacting action according to a signal change generated by the 
Claims 2-8, 10-17 and 19 further limiting to claims 1 and 9, are also allowed.

	The closet prior art, Ano, US Patent Application Publication No 2017/0103687 provide a projector and a control method for the projector that can realize satisfactory operability for the image of the object irrespective of the size of the image projected on the projection surface. The closest prior art fails to anticipate or render Applicant’s limitations above obvious. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUY N PARDO whose telephone number is (571)272-4082.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/THUY N PARDO/Primary Examiner, Art Unit 2691